 
 
Exhibit 10.3

 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
Original Issue Date: February 8, 2011
 
Original Conversion Price (subject to adjustment herein): $0.583
 
$[__________]
 
ORIGINAL ISSUE DISCOUNT
SENIOR SUBORDINATED SECURED CONVERTIBLE DEBENTURE
DUE AUGUST 8, 2012
 
THIS ORIGINAL ISSUE DISCOUNT SENIOR SUBORDINATED SECURED CONVERTIBLE DEBENTURE
is one of a series of duly authorized and validly issued Original Issue Discount
Senior Subordinated Secured Convertible Debentures of Ads In Motion, Inc., a
Delaware corporation, (the “Company”), having its principal place of business at
159 South Street Morristown, NJ 07960, designated as its Convertible Debenture
due August 8, 2012 (this debenture, the “Debenture” and, collectively with the
other debentures of such series, the “Debentures”).
 
FOR VALUE RECEIVED, the Company promises to pay to [__________] or its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $[__________] (the “Principal Amount”) on August
8, 2012 (the “Maturity Date”), or such earlier date as this Debenture is
required or permitted to be repaid as provided hereunder.
 
The obligations of the Company under this Debenture and the other Debentures
shall rank junior to that certain accounts receivable financing facility and
inventory financing facility with Faunus Group International, Inc. secured by a
first priority security interest in all of the Company’s and its Subsidiaries’
assets and the proceeds thereof; (collectively, the “Senior Debt”). The
obligations of the Company under this Debenture shall rank senior to all other
obligations of the Company for indebtedness for borrowed money or the purchase
price of property other than the Senior Debt (except for indebtedness permitted
under clause (f) of the definition of Permitted Indebtedness to the extent that
such Indebtedness is secured solely by the equipment purchased or leased).
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
This Debenture is subject to the following additional provisions:
 
Section 1. Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 
“Base Conversion Price” shall have the meaning set forth in Section 5(b).
 
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).
 
“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 40% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), (b)
the Company merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Company, (c) the Company sells or transfers
an aggregate of more than 40% of its assets to another Person during any
twelve-month period, or (d) the execution by the Company of an agreement to
which the Company  is a party or by which it is bound, providing for any of the
events set forth in clauses (a) through (c) above.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“CoC Redemption” shall have the meaning set forth in Section 6(c).
 
“CoC Redemption Amount” means the sum of (a) 125% of the then outstanding
Principal Amount of the Debenture and (b) all liquidated damages and other
amounts due in respect of the Debenture up to, but not including, the CoC
Redemption Date.
 
“CoC Redemption Date” shall mean the date that is 30 Trading Days after the date
of the CoC Redemption Notice.
 
“CoC Redemption Notice” shall have the meaning set forth in Section 6(c).
 
“Company” shall have the meaning set forth in the Preamble.
 
“Conversion” shall have the meaning set forth in Section 4.
 
“Conversion Date” shall have the meaning set forth in Section 4(a).
 
“Conversion Price” shall have the meaning set forth in Section 4(b).
 
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.
 
“Debenture” or “Debentures” shall have the meaning set forth in the Preamble.
 
“Debenture Register” means the records of the Company regarding registration and
transfers of this Debenture and lists the Person in whose name this Debenture is
registered.
 
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
 
“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).
 
“Event of Default” shall have the meaning set forth in Section 8(a).
 
“Holder” shall have the meaning set forth in the Preamble.
 
“Maturity Date” shall have the meaning set forth in the Preamble.
 
“Monthly Conversion Period” shall have the meaning set forth in Section 6(b)
hereof.
 
“Monthly Conversion Price” shall have the meaning set forth in Section 6(b)
hereof.
 
“Monthly Redemption” means the redemption of this Debenture pursuant to Section
6(b) hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Monthly Redemption Amount” means, as to a Monthly Redemption, 1/18 of the then
outstanding Principal Amount.
 
“Monthly Redemption Date” means the 1st of each month, commencing immediately
upon the nine month anniversary of the Original Issue Date and terminating upon
the full redemption of this Debenture.
 
“Monthly Redemption Notice” shall have the meaning set forth in Section 6(b)
hereof.
 
“New York Courts” shall have the meaning set forth in Section 9(d).
 
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
 
“Objection Notice” shall have the meaning set forth in Section 4(a).
 
“Optional Redemption” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Amount” means the sum of (a) 110% of the then outstanding
Principal Amount of the Debenture and (b) all liquidated damages and other
amounts due in respect of the Debenture up to, but not including, the Optional
Redemption Date.
 
“Optional Redemption Date” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).
 
“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).
 
“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.
 
“Permitted Indebtedness” means (a) the Indebtedness evidenced by the Debentures,
(b) the Indebtedness existing on the Original Issue Date and set forth in the
SEC Reports or on Schedule 3.1(r) attached to the Purchase Agreement, (c)
Indebtedness to trade creditors and financial institutions, incurred in the
ordinary course of business in accordance with the terms of such Indebtedness,
(d) Indebtedness incurred after the Original Issuance Date which is unsecured,
subordinated to this Debenture and the Other Debentures as to payment on terms
approved in advance of such incurrence by the Majority Holders as evidenced by
the written approval of the Majority Holders given prior to the incurrence of
such Indebtedness, (e) endorsements for collection or deposit in the ordinary
course of business, (f) Indebtedness owed by the Company or any Subsidiary to
the Company, (g) the Senior Debt and all renewals, extensions, refinancings or
replacements (including by another lender) and modifications thereof; and (f)
Indebtedness incurred to finance the purchase or lease of equipment to the
extent that the Indebtedness relating thereto does not exceed $250,000 at any
date.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, (c) Liens
incurred in connection with Permitted Indebtedness.
 
“Principal Amount” shall have the meaning set forth in the Preamble.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of
February 8, 2011 among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.
 
“Senior Debt” shall have the meaning set forth in the Preamble.
 
“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b)  if the Common Stock is then
listed or quoted on the OTC Bulletin Board, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, (c) if the Common Stock is not then listed or quoted for trading
on a Trading Market and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Securities then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.
 
Section 2. Interest and Prepayment. The Debenture shall bear interest at a rate
of 12% per annum on the unpaid and unconverted Principal Amount of this
Debenture.  Interest shall be payable quarterly in arrears in cash on February
8, May 8, August 8 and November 8 of each year commencing on May 8, 2011. The
Company may prepay the outstanding Principal Amount and other amounts prior to
the Maturity Date subject to Section 6(a) herein.
 
 
5

--------------------------------------------------------------------------------

 
 
 
Section 3. Registration of Transfers and Exchanges; Transferability.
 
(a) Different Denominations. This Debenture is exchangeable for an equal
aggregate Principal Amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.
 
(b)  Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
(c) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
(d) Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth herein and to the provisions of Section 4.1 of the
Purchase Agreement, this Debenture and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in
part.  Within 5 Trading Days after a notice of assignment of this Debenture from
the Holder to the Company, the Company shall execute and deliver a new Debenture
or Debentures in the name of the assignee or assignees, as applicable, and in
the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Debenture evidencing the portion of this
Debenture not so assigned, and this Debenture shall promptly be cancelled.
 
Section 4. Conversion.
 
(a)  Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(d) hereof).  The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the Principal
Amount of this Debenture to be converted and the date on which such conversion
shall be effected (such date, the “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this
Debenture to the Company unless the entire Principal Amount of this Debenture
has been so converted. Conversions hereunder shall have the effect of lowering
the outstanding Principal Amount and other amounts of this Debenture in an
amount equal to the applicable conversion.  The Holder and the Company shall
maintain records showing the Principal Amount(s) converted and the date of such
conversion(s).  Subject to Sections 4(c)(iv) and 8(a)(xii), the Company may
deliver an objection, which shall set forth the basis of such objection (an
“Objection Notice”) to any Notice of Conversion within four (4) Business Days of
delivery of such Notice of Conversion.  In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b) Conversion Price.  The conversion price in effect on any Conversion Date
shall be equal to $0.583 subject to adjustment herein (the “Conversion Price”).
 
(c) Mechanics of Conversion.
 
(i) Conversion Shares Issuable Upon Conversion of Principal Amount.  The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding Principal Amount and other
amounts of this Debenture to be converted by (y) the Conversion Price.
 
(ii) Delivery of Certificate Upon Conversion. Provided that there is no
outstanding and unresolved Objection Notice to the applicable conversion at such
time, not later than five (5) Trading Days after each Conversion Date (the
“Share Delivery Date”), the Company shall deliver, or cause to be delivered, to
the Holder a certificate or certificates representing the Conversion Shares.
 
(iii) Failure to Deliver Certificates. Subject to Section 8(a)(xii), if, in the
case of any Notice of Conversion, such certificate or certificates are not
delivered to or as directed by the applicable Holder by the Share Delivery Date,
the Holder shall be entitled to elect by written notice to the Company at any
time on or before its receipt of such certificate or certificates, to rescind
such Conversion, in which event the Company shall promptly return to the Holder
any original Debenture delivered to the Company and the Holder shall promptly
return to the Company the Common Stock certificates issued to such Holder
pursuant to the rescinded Conversion Notice.
 
(iv) Obligation Absolute; Partial Liquidated Damages.  The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Holder of any such action the Holder may have against the Company.  Nothing
herein shall limit a Holder’s right to pursue actual damages or declare an Event
of Default pursuant to Section 8 hereof for the Company’s failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit the
Holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.
 
 
7

--------------------------------------------------------------------------------

 
 
 
(v) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Debenture.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.
 
(vi) Transfer Taxes.  The issuance of certificates for shares of the Common
Stock on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that, the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the Person or Persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.
 
(d) Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted Principal Amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any other Debentures or the Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained
herein  beneficially owned by the Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4(d),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
Section 4(d) applies, the determination of whether this Debenture is convertible
(in relation to other securities owned by the Holder together with any
Affiliates) and of which Principal Amount of this Debenture is convertible shall
be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether this
Debenture may be converted (in relation to other securities owned by the Holder
together with any Affiliates) and which Principal Amount of this Debenture is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally or in writing,
at the request of the Holder, to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Debenture, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Debenture held by the Holder.  The Holder, upon not less than 61 days’
prior notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 4(d), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Debenture held by the Holder and
the Beneficial Ownership Limitation provisions of this Section 4(d) shall
continue to apply.  Any such increase or decrease will not be effective until
the 61st day after such notice is delivered to the Company.  The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Debenture.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5. Certain Adjustments.
 
(a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of the Debentures), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
(b) Subsequent Equity Sales.  If, at any time following the Original Issue Date
and while this Debenture is outstanding,  the Company or any Subsidiary, as
applicable, sells or grants any option to purchase or sells or grants any right
to reprice, or otherwise disposes of or issues (or announces any sale, grant or
any option to purchase or other disposition), any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at a price
per share that is lower than the then Conversion Price (such lower price, the
“Base Conversion Price” and such issuances, collectively, a “Dilutive
Issuance”), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment shall be made under this Section 5(b) in respect of an Exempt
Issuance.  The Company shall notify the Holder in writing, no later than the
four (4) Trading Days following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).
 
(c) Subsequent Rights Offerings.  If the Company shall issue rights, options or
warrants to all holders of Common Stock (and not to the Holders) entitling them
to subscribe for or purchase shares of Common Stock at a price per share that is
lower than the VWAP on the record date referenced below, then the Conversion
Price shall be multiplied by a fraction of which the denominator shall be the
number of shares of the Common Stock outstanding on the date of issuance of such
rights, options or warrants plus the number of additional shares of Common Stock
offered for subscription or purchase, and of which the numerator shall be the
number of shares of the Common Stock outstanding on the date of issuance of such
rights, options or warrants plus the number of shares which the aggregate
offering price of the total number of shares so offered (assuming receipt by the
Company in full of all consideration payable upon exercise of such rights,
options or warrants) would purchase at such VWAP.  Such adjustment shall be made
whenever such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its Indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of Indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors of
the Company in good faith.  In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of Indebtedness so distributed or such subscription rights applicable
to one share of Common Stock.  Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
(e) Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
 
(f) Notice to the Holder.
 
(i) Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
 
(ii) Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock or rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least fifteen (15) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to convert this Debenture during the 15-day period commencing on the
date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 6. Redemption.
 
(a) Company’s Right of Redemption.  Subject to the provisions of this Section
6(a), the Company may deliver a written notice to the Holder (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem some or
all of the then outstanding Principal Amount of this Debenture for cash in an
amount equal to the Optional Redemption Amount on the 10th Trading Day following
the Optional Redemption Notice Date (such date, the “Optional Redemption Date”
and such redemption, the “Optional Redemption”).  The Optional Redemption Amount
is payable in full on the Optional Redemption Date.  The Company covenants and
agrees that it will honor all Notices of Conversion tendered from the time of
delivery of the Optional Redemption Notice through the date all amounts owing
thereon are due and paid in full. The Company’s determination to pay an Optional
Redemption in cash shall be applied ratably to all of the holders of the then
outstanding Debentures based on their (or their predecessor’s) initial purchases
of Debentures pursuant to the Purchase Agreement.
 
(b) Monthly Redemption.  On each Monthly Redemption Date, the Company shall
redeem the Monthly Redemption Amount (the “Monthly Redemption”). The Monthly
Redemption Amount payable on each Monthly Redemption Date shall be paid in cash;
provided, however, as to any Monthly Redemption and upon five (5) Trading Days’
prior written irrevocable notice (the “Monthly Redemption Notice”), in lieu of a
cash redemption payment the Company may, at the option of the Holder, pay all or
part of a Monthly Redemption Amount in Conversion Shares based on a conversion
price equal to the then Conversion Price (the “Monthly Conversion Price”).  The
Company covenants and agrees that it will honor all Notices of Conversion
tendered up until such amounts are paid in full.  The Company’s determination to
pay a Monthly Redemption in cash, shares of Common Stock or a combination
thereof shall be applied ratably to all of the holders of the then outstanding
Debentures based on their (or their predecessor’s) initial purchases of
Debentures pursuant to the Purchase Agreement.
 
(c) Change of Control Transaction Redemption.  Subject to the provisions of this
Section 6(c), if, at any time while this Debenture is outstanding a Change of
Control Transaction occurs with respect to the Company, then the Holder shall
have the right, at the Holder’s option, to require the Company to redeem, and
upon the exercise of such right the Company shall redeem (the “CoC Redemption”),
all of the then outstanding Principal Amount of this Debenture for cash in an
amount equal to the CoC Redemption Amount. On or before the 10th day after the
occurrence of a Change of Control Transaction, the Company shall give to the
Holder notice (the “CoC Redemption Notice”) of the occurrence of the Change of
Control Transaction and of the right set forth herein arising as a result
thereof.  The CoC Redemption Notice shall state: (i) the CoC Redemption Date,
(ii) the date by which the redemption right must be exercised and (iii) a
description of the procedure that the Holder must follow to exercise a
redemption right.  To exercise a redemption right, the Holder shall deliver to
the Company on or before the close of business on the Trading Day prior to the
CoC Redemption Date written notice of the Holder’s exercise of such right, which
notice shall set forth the name of the Holder, the outstanding Principal Amount
of this Debenture to be redeemed and a statement that an election to exercise
the redemption right is being made thereby.  Such written notice shall be
irrevocable, except that the right of the Holder to convert the outstanding
Principal Amount of this Debenture with respect to which the redemption right is
being exercised shall continue until the close of business on the Trading Day
immediately preceding the CoC Redemption Date.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(d) Redemption Procedure.  The payment of cash or issuance of Common Stock, as
applicable, pursuant to an Optional Redemption, Monthly Redemption  or a CoC
Redemption shall be payable, respectively, on the Optional Redemption Date,
Monthly Redemption Date or CoC Redemption Date.  Notwithstanding anything to the
contrary in this Section 6, the Company’s determination to redeem in cash or its
elections under Section 6(b) shall be applied ratably among the Holders of
Debentures.
 
Section 7. Negative Covenants. As long as any portion of this Debenture remains
outstanding, unless the holders of at least 67% in principal amount of the then
outstanding Debentures shall have otherwise given prior written consent, which
such consent shall not be unreasonably withheld, the Company shall not, and
shall not permit any of the Subsidiaries to, directly or indirectly:
 
(a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
(b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;
 
(c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to (i) the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents and (ii) repurchases of
Common Stock or Common Stock Equivalents of departing officers, directors or
employees of the Company;
 
(d) repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness, other than with respect to Permitted Indebtedness or the
Debentures, if on a pro-rata basis, other than regularly scheduled principal and
interest payments as such terms are in effect as of the Original Issue Date,
provided that such payments shall not be permitted if, at such time, or after
giving effect to such payment, any Event of Default shall exist or occur;
 
(e) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or
 
 
 
12

--------------------------------------------------------------------------------

 
 
(f) enter into any agreement with respect to any of the foregoing.
 
Section 8. Events of Default.
 
(a) “Event of Default” means any of the following events (whatever the reason
for such event and whether such event shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body) upon written notice by the Holder or any other Holder to the Company
within five (5) Trading Days of the occurrence of such event:
 
(i) any default in the payment of (A) the Principal Amount of any Debenture or
(B) other fees owing on any Debenture or, liquidated damages and other amounts
owing to a Holder on any Debenture, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of defaults under clause (B) above,
is not cured within 10 Trading Days;
 
(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (ix) below) which failure is not cured, if
possible to cure, within ten (10) Trading Days after notice of such failure sent
by the Holder or by any other Holder to the Company;
 
(iii) a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
any of the Transaction Documents;
 
(iv) any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;
 
(v) the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X)  shall be subject to a Bankruptcy Event;
 
(vi) the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any Indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $500,000, whether such Indebtedness now exists or shall
hereafter be created, and (b) results in such Indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(vii) the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within ten (10) Trading Days;
 
(viii) the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act shall be terminated;
 
(ix) the Company shall fail to comply in all respects with the Company’s
reporting, filing and other obligations under its bylaws or rules of the Trading
Market, as applicable;
 
(x) the Company shall be a party to any Change of Control Transaction; or
 
(xi) the Company shall provide at any time notice to the Holder, including by
way of public announcement, of the Company’s intention to not honor requests for
conversions of any Debentures in accordance with the terms hereof.
 
(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding Principal Amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash.  Until the earlier of such time as the Event of Default
has been cured, if possible to cure, or the Maturity Date (i) the interest rate
on this Debenture shall accrue at an interest rate equal to 18% per annum and
(ii) the Conversion Price shall be reduced to 50% of the average of the VWAPs
for the 5 consecutive Trading Days ending on the 5th Trading Day immediately
prior to the date of such Event of Default (subject to adjustment for any stock
dividend, stock split, stock combination or other similar event affecting the
Common Stock during such 5 Trading Day period).  Upon the payment in full of the
outstanding Principal Amount and interest of this Debenture and all other
amounts, costs, expenses and liquidated damages due in respect of this
Debenture, the Holder shall promptly surrender this Debenture to or as directed
by the Company.  In connection with such acceleration described herein, the
Holder need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the
Debenture until such time, if any, as the Holder receives full payment pursuant
to this Section 8(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.  For each
90-day period during which an Event of Default has occurred and is continuing,
the Holder will be entitled to receive warrants in an amount equal to 25% of the
original Warrant Shares issued to such Holder on substantially the same terms as
the B Warrant.
 
 
 
14

--------------------------------------------------------------------------------

 
 
Section 9. Miscellaneous.
 
(a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, or such other facsimile number or address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 9(a).  Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile number
or address appears on the books of the Company, at the principal place of
business of such Holder, as set forth in the Purchase Agreement.  Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto prior to 5:30 p.m. (New York City time) on any date, (ii)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (iii) the second Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and liquidated damages, as
applicable, on this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Debenture is a direct debt obligation of the
Company.
 
(c) Lost or Mutilated Debenture.  If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the Principal Amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.
 
(d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.  Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Debenture (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. If any party shall commence an action or proceeding to enforce
any provisions of this Debenture, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(e) Waiver and Amendment.  Any waiver by the Company or the Holder of a breach
of any provision of this Debenture shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture.  The failure of the Company or the Holder to insist
upon strict adherence to any term of this Debenture on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this Debenture
on any other occasion.  Any waiver by the Company or the Holder must be in
writing.  This Debenture may only be modified, supplemented or amended in a
written instrument signed by the Company and the Holders holding at least 50% in
interest of the Principal Amount then outstanding.
 
(f) Severability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
(g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
(h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.
 
(Signature Pages Follow)
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.
 

  ADS IN MOTION, INC.          
 
By:
/s/        Jordan Glatt      
President and Chief Executive Officer
         

 
 
 


 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the Convertible
Debenture due August 8, 2012 of Ads In Motion, Inc., a Delaware corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below.  If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of the Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 
Conversion calculations:
 
Date to Effect Conversion:
 
Principal Amount of Debenture to be Converted:
 
Number of shares of Common Stock to be issued:
 
Signature:
 


 
Name:
 
 
Address for Delivery of Common Stock Certificates:
 
 
Or
 
DWAC Instructions:
 
Broker No:                                                               
 
Account No:                                                               
 
 
 

--------------------------------------------------------------------------------


 